ORDER

PER CURIAM.
Gene Giordano and Dennis Balkenbush (defendants) appeal from a judgment of civil contempt entered by the Circuit Court of St. Charles County awarding Lynn and Sue Schneider (plaintiffs) a compensatory fine of $15,250 for defendants’ violation of an Amended Nunc Pro Tunc Consent Decree (Consent Decree). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. Because an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.